REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 Claim 1 claims:
A suspension system for a vehicle, the suspension system comprising a shock
absorber unit operably coupled between a vehicle body and a wheel carrier, the shock absorber
unit comprising:
a first damper unit 5 having a first cylinder chamber 7;
a second damper unit 6 having a second cylinder chamber 8, the first and second cylinder
chambers 7,8 each being filled with a fluid, the first and second cylinder chambers being formed in a common cylinder unit and sealed off from one another;
a first piston 9 connected to a first piston rod 11;
a second piston 10 connected to a second piston rod 12; and
an adjusting unit 15,16,20,21,
wherein the first and second piston rods 11,12 are arranged axially displaceable in the first and
second cylinder chambers, respectively,
wherein the first piston rod 11 is operably coupled to the vehicle body 30 and the second piston
rod 12 is operably coupled to the wheel carrier 31, and
wherein damping actions of the first and second damper units are changed independently
of one another by the adjusting unit.
The prior art of record does not teach alone, or in combination, the limitations of claim 1.  Specifically the prior art does not teach the combination of a shock absorber unit comprising first and second damper units each comprising a piston, piston rod, and chamber and being sealed off from one another. Further, the prior art of record does not teach that each of the damper units is controlled independently of one another via the adjusting unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/1/22